Citation Nr: 0921009	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  02-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits calculated in the amount of $40,519.56.


REPRESENTATION

Appellant represented by:   Not represented
Veteran represented by:	Not represented


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from November 1969 to 
April 1970.

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) found that no new and material evidence had been 
received to reopen the veteran's claim of service connection 
for posttraumatic stress disorder (PTSD).  The veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a March 
2001 Order, the Court vacated the April 2000 decision, and 
remanded the matter to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In June 2001, the Board 
found that new and material evidence in fact was not required 
to be submitted in the case, and remanded the issue of 
service connection for PTSD to the Regional Office for 
additional development.  By an October 2001 rating decision, 
the RO granted service connection for PTSD, evaluating the 
disorder as 100 percent disabling, effective October 23, 
1992.

The issue of eligibility for the payment of attorney fees 
from past-due benefits based on the grant of service 
connection for PTSD is before the Board from a December 2001 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which in pertinent part 
determined that the veteran's former attorney (the appellant, 
hereafter "MRL") was eligible for a portion of past-due 
benefits set aside for payment of attorney fees.  Both the 
veteran and the appellant perfected an appeal of that 
decision.  A Decision Review Officer (DRO) decision dated in 
February 2002 held in pertinent part that the appellant was 
not eligible for payment of attorney fees from past-due 
benefits.  The appellant continued to disagree with that 
determination.

In March 2003, the Board remanded the claim, directing the RO 
to readjudicate the issue of eligibility for the payment of 
attorney fees from past-due benefits, to include 
consideration of the effect of applicable state law on the 
viability of the pertinent contingent fee agreement after 
termination of the attorney-client relationship, as well as 
relevant federal law and precedent court decisions.  In July 
2003 the RO issued a decision denying appellant's claim for 
the payment of attorney fees from past-due benefits based on 
application of Colorado state law.  

In a January 2004 decision, the Board denied eligibility for 
attorney's fees.  The appellant subsequently appealed the 
Board's decision to the Court.  In an April 2007 decision, 
the Court set aside the Board decision and remanded the case 
for further adjudication.  The Board in turn remanded the 
case to the RO in January 2008.

Previously, the Veteran had been represented by JEH, an 
attorney.  JEH subsequently withdrew as the Veteran's 
representative for health reasons.  Both MRL and the Veteran 
are currently unrepresented. 


FINDINGS OF FACT

1.  The Veteran filed a claim seeking service connection for 
psychiatric disability in October 1992.

2.  An April 12, 2000, Board decision denied reopening of the 
Veteran's claim of service connection for PTSD; the Veteran 
appealed the April 2000 decision to the Court.

3.  In July 2000, the Veteran and MRL entered into a 
contingency fee agreement providing for payment to MRL of up 
to 20 percent of past-due benefits in the event the 
psychiatric disability claim was successful; the contract 
provided for the Veteran's right to terminate MRL's 
representation.

4.  In March 2001, the Court granted an opposed motion by 
VA's Secretary to remand the matter of service connection for 
PTSD in light of the recent passage of legislation.

5.  On July 27, 2001, the Veteran terminated MRL's 
representation, and shortly thereafter entered into a 
contingency fee agreement with JEH.

6.  In October 2001, service connection for PTSD was granted, 
effective October 1992; the calculated amount of past-due 
benefits was $202,597.78, of which $40,519.56 was withheld 
for payment of past-due benefits to eligible representatives.

7.  A fee of no more than $4,502.17 fairly reflects MRL's 
contributions to the Veteran's claim for service connection 
for PTSD.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits calculated in the amount of $4,502.17 based on the 
grant of service connection for PTSD in an October 2001 
rating decision have been met.  38 U.S.C.A. § 5904 (West 
2002); 38 C.F.R. § 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In the present case, and prior to the December 2001 action 
from which this appeal originates, MRL was informed of the 
information and evidence necessary to substantiate 
eligibility for attorneys fees.  The veteran was informed of 
the same.  In any event, both MRL and the Veteran have 
demonstrated actual knowledge of such information and 
evidence throughout this appeal, as both have actively 
presented argument culminating at one point in a remand from 
the Court in April 2007.  Neither MRL nor the veteran has 
alleged a notice deficiency, or shown prejudice flowing from 
any such notice deficiency.  See Shinseki v. Sanders, --- 
S.Ct. ----, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing 
prior caselaw imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful normally falls upon the party 
attacking the agency's determination).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist MRL and the veteran, the 
Board notes that disposition of this case turns on facts that 
are already a matter of record, or which are under the 
exclusive control of MRL or the Veteran.  38 U.S.C.A. 
§ 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, neither MRL nor the Veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual background

The record reflects that in October 1992, the Veteran filed a 
claim for service connection for psychiatric disability 
resulting from rape in service.  Service medical and 
personnel records obtained in connection with the claim 
showed that he was absent without official leave twice during 
basic training in February 1970, and that he also disobeyed a 
direct order.  He was placed in pre-trial confinement in 
March 1970, and was noted to be a constant disciplinary 
problem, who refused to comply with the military's efforts at 
training.  The service treatment records document that he was 
diagnosed as having a severe inadequate personality disorder.

During an April 1993 VA examination, the Veteran reported 
experiencing symptoms (including drug use) after being raped 
in service while in the stockade.  The examiner diagnosed the 
Veteran as having, inter alia, PTSD.

Rating decisions of September 1993 and May 1994 denied 
service connection for PTSD, including as due to the claimed 
rape incident.  In March 1999, the Board reopened the matter 
of service connection for PTSD and remanded the matter for 
additional development, specifically noting that VA's 
Adjudication Procedure Manual, M21-1 (hereafter "M21-1") 
contained guidelines for developing PTSD claims based on 
sexual assault.  The evidence at the time of the Board action 
included numerous VA and private treatment reports, as well 
as the report of a September 1996 VA examination, which 
recorded the Veteran's account of a rape in service and which 
included diagnoses of PTSD based on that account.  The 
treatment records also showed that he attempted suicide in 
1975 after the arson murder of his children.  The evidence 
additionally included the transcript of the Veteran's May 
1997 hearing before a hearing officer, at which time a former 
representative with a Veterans Service Organization (VSO) 
discussed at length examples in the Veteran's case of 
alternative evidence suggesting the occurrence of the claimed 
rape, with specific reference to the pertinent provisions in 
M21-1; some examples included the change in the Veteran's 
conduct and efficiency ratings, his recommendation for 
discharge, and treatment shown for certain medical problems.  
The VSO representative later argued that the secondary 
evidence offered might require interpretation by a clinician.

In a March 2000 statement, the Veteran's treating VA 
psychiatrist and psychologist indicated that the Veteran's 
clinical presentation, and the documents as to medical visits 
and administrative actions in service, were consistent with 
(and supported) the allegation of a service rape.

In an April 2000 decision, the Board determined (despite the 
prior April 1999 decision) that new and material evidence had 
not been received with which to reopen the claim for service 
connection for PTSD.  The Veteran appealed this decision to 
the Court.  In May 2000 the Board denied the Veteran's motion 
for reconsideration of the April 2000 Board decision, which 
was submitted through his former VSO representative; that 
representative also submitted an April 2000 statement from 
his treating VA psychiatrist and psychologist.

In July 2000, MRL and the Veteran executed a representation 
agreement stipulating that MRL would represent the Veteran 
before the Court in his appeal, and before VA in the event 
the Court remanded the case.  The agreement provided that the 
Veteran would pay a fee equal to 20 percent of the total 
amount of any past-due benefits awarded on the basis of the 
claim following a remand order from the court.  The agreement 
indicated that it was understood that the contingency fee 
would be withheld by VA and paid directly to MRL.  The 
agreement provided for the Veteran's right to discharge MRL 
at any time.  In July 2000 MRL requested a complete copy of 
the Veteran's claims files, which was provided to him in 
October 2000.

In March 2001, VA's Secretary filed a unilateral motion to 
remand the Veteran's appeal to the Board in light of the 
passage of the VCAA on November 9, 2000.  In March 2001, MRL 
filed a motion opposing the Secretary's motion, arguing that 
there were other bases on which to remand the claim; he did 
not identify the referenced bases.  Later in March 2001, the 
Court issued an Order vacating the Board's April 2000 
decision solely in light of the passage of the VCAA.

On April 9, 2001, MRL filed a motion to advance the Veteran's 
case on the Board's docket by reason of financial hardship; 
he provided a copy of a state court document indicating that 
the Veteran had filed for bankruptcy.  The Board granted this 
motion in May 2001.

On May 15, 2001, MRL submitted argument in support of the 
Veteran's claim, requesting that the Board grant the claim 
without further development.  He cited to the cases of Patton 
v. West, 12 Vet. App. 272 (1999) and YR v. West, 11 Vet. App. 
393 (1998) for the proposition that in-service sexual assault 
claims are handled differently in VA's adjudication process 
than the typical claim for PTSD.  Specifically, he 
interpreted both cases as establishing that an in-service 
sexual assault stressor may be verified by medical reports of 
physicians, and by lay statements from confidants  such as 
family members.  He enclosed three documents with his 
submission:  a duplicate of the March 2000 correspondence 
from the treating VA psychiatrist and psychologist; a 
duplicate of the April 2000 statement from the same 
individuals; and a January 2001 statement by the treating VA 
psychiatrist.  In the January 2001 statement, the 
psychiatrist indicated that he was writing at the Veteran's 
request.  He reiterated that the Veteran was raped in 
service, which he described as one of a number of experiences 
leading to the development of PTSD.  MRL requested that no 
further development be undertaken, and that the Board instead 
grant the claim.

In June 2001, the Board remanded the case to the RO for 
further development.  The Board determined that the September 
1993 rating decision never became final, and that in 
consequence, the Veteran was not required to submit new and 
material evidence to reopen his claim.  The Board instructed 
the RO to undertake efforts to locate and contact certain 
individuals the Veteran claimed could corroborate the claimed 
in-service sexual assault (either because of their purported 
presence at the time of the assault, or because the Veteran 
had contemporaneously told them of the assault).  (The 
Veteran had provided the names of the individuals prior to 
the April 2000 Board decision.)  The Board, on its own review 
of the record, additionally identified certain outstanding 
medical records for the RO to obtain.  The Board also 
instructed the RO to schedule the Veteran for a VA 
examination which, if the rape stressor was mentioned by the 
Veteran, was to include an opinion identifying behavioral 
changes that occurred after the assault and providing a 
clinical interpretation of those changes in relationship to 
the diagnosis of any current PTSD.  The Board lastly 
instructed the RO to ensure that it had complied with all 
development actions prescribed by VA Adjudication Procedure 
Manual, M21-1, Part III, as well as Patton v. West.

On June 18, 2001, the RO prepared (but apparently sent to the 
wrong address for the Veteran, although not for MRL) a notice 
letter for the Veteran and MRL in accordance with 38 U.S.C.A. 
§ 5103(a).  The Veteran contacted the RO the day the letter 
was sent, and after being informed of the substance of the 
correspondence, indicated that he had no further evidence to 
submit, although he did provide information on one individual 
and two sources of treatment for the RO to contact.  He sent 
a letter to the RO later in June 2001 memorializing the above 
contact.  MRL was advised of the Veteran's contact with the 
RO as well.

On June 29, 2001, MRL faxed his arguments to the RO in the 
form of a legal memorandum.  He explained that the 
corroboration requirement in PTSD claims was relaxed in 
sexual assault cases, referring to the M-21 and citing to 
Patton.  He explained in particular that M-21 allowed for 
medical records from treating physicians to constitute 
sufficient corroboration of an alleged sexual assault, 
particularly if the physician believed that the assault 
occurred as alleged based on his or her interpretation of the 
medical records and the Veteran's history; he cited to YR in 
support of his argument.  He argued that the Veteran's 
treating physicians had provided opinions which sufficiently 
corroborated the rape.

A July 13, 2001 report of contact indicates that MRL called 
the RO that day to discuss the Patton and YR Court cases he 
believed supported granting the Veteran's claim.  According 
to the report of contact, MRL faxed copies of the referenced 
cases to the RO, at which time three RO personnel reviewed 
those decisions, and determined that they did not support a 
grant in the Veteran's case; the RO determined that 
corroboration of the in-service rape was still required under 
the facts of the Veteran's particular case.

On July 18, 2001, MRL called the RO again to ask if the 
Patton and YR cases had been reviewed, explaining that he did 
not believe VA had followed the dictates of the Patton case 
in particular.  He was updated on the RO's progress as to the 
Board's remand.  He advised the RO that the Veteran was 
calling him frequently for updates.  He requested that the RO 
grant the claim based on the Patton and YR cases, as well as 
certain physician statements. 

On July 18, 2001, the RO resent the June 18, 2001 notice 
letter to the Veteran and MRL.  The Veteran responded on July 
25, 2001 by indicating that he had no additional information 
to submit.

In a July 25, 2001 response to a Congressional inquiry, the 
RO explained that MRL had been in contact with a VA rating 
specialist "almost on a daily basis" with regard to the 
Veteran's claim.  The RO suggested that the incessant contact 
from the Veteran and MRL were delaying compliance with the 
Board's remand.

On July 30, 2001, JEH submitted a statement to VA indicating 
that he was submitting a power of attorney signed by the 
Veteran in favor of him as representative.  Later in August 
2001 MRL informed the RO that he was no longer the Veteran's 
representative, but expected to receive the compensation due 
him pursuant to the fee agreement.

In August 2001, JEH informed the RO that he was requesting 
expeditious processing of the claim, given the Board's 
granting of the motion to advance.  In connection with his 
motion, JEH submitted an April 2001 statement by a nurse and 
the Veteran's treating psychologist supporting the 
expeditious processing.

In August 2001, the RO informed the Veteran that he was 
scheduled for a VA examination later in August 2001.  The 
Veteran attended that examination before a board of two 
psychiatrists, at which time he reported the claimed rape 
experience.  After examining the Veteran and the claims 
files, the first psychiatrist concluded that the service 
medical and personnel records for the Veteran he reviewed 
were consistent with the claimed rape.  The other 
psychiatrist identified several inconsistencies in the 
service records, but ultimately concluded that there was a 
"probable event" in 1970 which led to the current PTSD.

In September 2001, the Veteran's former commanding officer 
contacted VA and explained that there was a serious riot at 
the Veteran's stockade at one point.  He was unable to 
remember either the Veteran specifically, or any report of a 
personal assault.

In October 2001, JEH contacted the RO and indicated that the 
Veteran was under the impression that VA was deliberately 
delaying resolution of his claim.  JEH was informed that in 
fact the RO was pursuing leads not previously considered to 
substantiate his claim.

JEH again contacted the RO in October 2001 and was informed 
that evidence corroborating the in-service experiences was 
still required.  JEH argued that the change in behavioral 
pattern could be accepted as a marker.  He expressed the 
Veteran's desire that the case be decided immediately.

In an October 2001 legal argument, JEH pointed to the 
provisions in M21-1 that allowed for alternative sources of 
corroboration in personal assault claims.  He presented 
specific argument as to how the August 2001 VA examination 
supported a link to service, and presented specific examples 
of the Veteran's presentation in service and how it accorded 
with the samples in the M21-1.  He noted that VA was 
promulgating an amendment to 38 C.F.R. § 3.304(f) to 
effectively enshrine M21-1.  He cited to Patton, arguing that 
this case established that VA had provided for special 
evidentiary-development procedures, including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis; he argued that Patton 
thereby allowed for the August 2001 examiners to corroborate 
the stressor.  He also argued that Patton struck down the M-
21-1 requirement that the existence of a in-service stressor 
must be shown by a preponderance of the evidence, arguing 
that the Veteran had described the stressor in detail and 
that the post-assault conduct and other details had already 
been substantiated.

In an October 2001 rating decision, the RO granted service 
connection for PTSD with psychotic symptoms, assigning a 100 
percent evaluation therefore effective October 23, 1992.  The 
RO explained that contact with the Veteran led eventually to 
contact with the Veteran's commanding officer at the time of 
the alleged rape, who at least confirmed the presence of 
violent conditions at the Veteran's stockade.  The RO also 
discussed the service treatment records documenting the 
complaints addressed by the former VSO representative, and 
the RO noted that the medical complaints correlated with the 
pertinent service personnel records to support the Veteran's 
claim.  The RO also noted that medical records prior to April 
2000 linked PTSD to the claimed rape incident, as did the 
March 2000 and January 2001 letters from the treating 
psychiatrist and psychologist.  The RO also noted that the 
August 2001 VA examination was ordered pursuant to the June 
2001 remand.  

The RO concluded that service connection was warranted based 
on the prior service records, coupled with the commanding 
officer's recent statement confirming that there was physical 
violence at the stockade, as well as certain service 
treatment records which in retrospect corroborated the 
Veteran's claimed rape.

In a November 2001 correspondence, the RO informed the 
Veteran that the calculated amount of benefits due him in 
light of the October 2001 rating decision was $202,597.78.  
The RO noted that 20 percent of this amount was $40,519.56, 
and was being withheld pending a determination as to the 
amount, if any, of attorney fees payable.

In November 2001, the RO also informed MRL that service 
connection had been awarded, and that in light of the July 
2000 fee agreement, VA was offering him the opportunity to 
submit evidence and argument concerning his eligibility for 
payment from attorney fees.  He was provided with the 
pertinent laws and regulations.

In December 2001, the RO awarded MRL and JEH each 
approximately $20,259, representing an award of 50 percent to 
each of the withheld benefits.  The RO explained that the 
decision to grant was based largely on the commanding 
officer's statement.  The RO noted that although MRL's 
actions in securing a remand from the Court allowed for the 
eventual development which culminated in the successful 
claim, MRL himself had resisted any further development, 
choosing instead to rely on cases not dispositive to the 
granting of the claim.  The RO noted that the August 2001 
examination report which formed part of the basis for the 
decision to grant the claim was secured through JEH's 
efforts.

In a January 2002 statement, the Veteran's spouse indicated 
that MRL at one point forbid she and the Veteran from 
contacting his office, and indicated that he stopped 
returning their calls, which prompted the Veteran to hire 
JEH.  In an accompanying statement, the Veteran indicated 
that MRL did nothing on his case that the Veteran had not 
already done, and that MRL eventually forbid any contact.

In a February 2002 rating decision, a Decision Review Officer 
determined that neither MRL nor JEH was eligible for payment 
of attorneys fees from past-due benefits.

In arguing that MRL is not eligible for any withheld fees, 
the Veteran contends that all of the work done in the case 
prior to the appearance on his behalf of JEH was the sole 
product of the Veteran's efforts.  He contends that MRL 
advised against attending any VA examinations, and had 
opposed the Secretary's unilateral motion for remand against 
the Veteran's wishes.  He argues that he terminated MRL's 
representation after MRL called him a racial epithet several 
times and refused to take his calls.  He also contends that 
MRL's efforts in the claim (such as filing the motion to 
advance his case on the docket) were not original, but rather 
were based on the efforts of his prior VSO and his 
Congressman already in progress.

MRL contends that he is entitled to the entire $40,519.56 in 
withheld fees.  He argues that VA has misinterpreted 
38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609, arguing that 
neither provision contemplates the splitting of fees with a 
subsequent attorney.  He further argues that those provisions 
were interpreted in In re Mason, 13 Vet. App 79, 85 (1999) as 
compelling the payment of 20 percent of past-due benefits 
(when provided for in a contingency contract) whenever there 
is a successful appeal at the Court, regardless of whether 
the attorney continues to represent a veteran at the VA 
level.  In other words, the right to 20 percent of past-due 
benefits vests, without exception as to the amount of 
benefits, once a case is remanded by the Court.  He points 
out that his contingency contract with the Veteran did 
provide for up to 20 percent of past-due benefits to be paid 
to MRL.

MRL additionally argues that as he secured the March 2001 
remand, he is now owed the full 20 percent of past-due 
benefits.  He contends that the Veteran's assertions as to 
how little time and effort he spent on the case are precluded 
from consideration by Matter of Vernon, 8 Vet. App. 457, 459 
(1996), which he believes holds that in the absence of 
evidence to the contrary, a fee agreement that complies with 
38 U.S.C.A. § 5904(d) is presumed reasonable, and that 
generalized assertions that an attorney's time and effort do 
not justify the amount of past-due benefits claimed is 
insufficient as a matter of law to rebut the presumption.  He 
also contends that he did not ignore the Veteran, but rather 
that the Veteran would inundate him with calls, and that he 
worked diligently and filed all proper pleadings.  He also 
noted that JEH had withdrawn any claim of his own to past-due 
benefits.  

MRL also contends that the RO's ultimate method of 
calculating his fees by the proportion of time he had spent 
on the claim is unfair, because (in his view) time spent on a 
case is the least important factor in a contingency 
agreement, and because he would be unfairly penalized as he 
sought to expedite the Veteran's claim through means of a 
motion to advance the case on the docket.  He also noted that 
VA failed to account for the relative complexity of the claim 
and the fact that the claim required a skilled advocate.  He 
argues it is unfair for VA to consider his contribution to 
the case, because no attorney can anticipate how a tribunal 
will rule.  He argues that the standard employed by the 6th 
Circuit Court of Appeals in Rodriquez v. Bowen, 865 F.2d 739, 
744 (6th Cir. 1989) should be employed, namely (from his read 
of the case) whether a reasonable attorney experienced and 
knowledgeable in the field of VA law would have performed in 
the same or similar manner under the present circumstances.  
He contends in this regard that JEH presented the same 
arguments as MRL.  He lastly argues that he did in fact 
present argument in which he applied the law to the specific 
facts of the Veteran's case, pointing out that he submitted 
three medical opinions with his June 2001 argument which 
linked the Veteran's PTSD to service. 

Analysis

Attorneys-at-law may charge claimants for their services only 
if the following conditions have been met:  (1) A final 
decision has been promulgated by the Board with respect to  
the issue, or issues, involved; (2) a notice of disagreement  
preceding that decision was received on or after November 18, 
1988; and (3) the attorney-at-law was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 
20.609(c) (2008).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter  
into a fee agreement providing that payment for the services  
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a  
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor  
such an agreement only if (1) he total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded, (2) he amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the claimant, and (3) he award of past- due 
benefits results in a cash payment to a claimant from which 
the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 2002); 
38 C.F.R. § 20.609(h)(1) (2008).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on  
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of  
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and  
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3) (2008).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
38 C.F.R. § 20.609(h)(3)(i) (2008). 

The following factors are provided for in 38 C.F.R. 
§ 20.609(e) when considering the reasonableness of an 
attorney's fees:  (1) the extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board first points out that on December 22, 2006, 
38 U.S.C.A. § 5904 was amended by the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, but only for those claims filed 180 days after 
the passage of the act.  VA promulgated regulations 
implementing the Act on May 22, 2008, which involved the 
removal of 38 C.F.R. § 20.609, but only as to fee agreements 
entered into on or after June 23, 2008.  Consequently, only 
that version of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 in 
effect prior to December 2006 is for application.

In this case, the Board's April 2000 decision determining 
that new and material evidence had not been submitted to 
reopen the claim for service connection for PTSD was the 
final decision that had been promulgated by the Board with 
respect to the issue involved.  The pertinent notice of 
disagreement preceding that decision had been received well 
after November 18, 1988, the pertinent date for the 
recognition of attorney fees under 38 C.F.R. § 20.609(c).  

The veteran retained MRL in July 2000, within one year of the 
April 2000 Board decision.  The Veteran entered into a 
contingency fee contract with MRL that month, in which he 
agreed to pay a total contingent fee of 20 percent of  the 
total amount of any past-due benefits awarded.  Given the 
above, the Board finds, as did the RO, that MRL is eligible 
for the payment of attorneys fees based on the Veteran's 
receipt of past-due benefits.  The Board notes in passing 
that although the veteran contends that the fee agreement was 
vitiated altogether when he terminated MRL's representation, 
the contract did not so provide.

Turning to the amount of past-due benefits owed MRL, the 
Board first acknowledges MRL's contention that 38 U.S.C.A. 
§ 5904 compels VA to disburse the full 20 percent of past-due 
benefits to him because the Court issued a remand in March 
2001.  His related argument is that Vernon establishes a 
presumption that the 20 percent of past-due benefits called 
for in his fee agreement with the veteran is presumed 
reasonable.

MRL's argument concerning the effect of the March 2001 Court 
remand has been implicitly rejected by both the Federal 
Circuit and the Court.  In Scates v. Principi, 282 F.3d 1362, 
(Fed. Cir. 2002), the Federal Circuit addressed a fee 
agreement and set of facts strikingly similar to the one at 
hand.  The Federal Circuit explained that when read in 
context and in light of the statutory provisions governing 
the payment of attorneys fees, implicit in the fee 
arrangement was the understanding that the attorney's right 
to receive the full 20 percent of past-due benefits would 
arise only if the attorney continued as the veteran's 
representative until the case was successfully completed.  
The Federal Circuit held that if the veteran terminated the 
attorney's services during the case and retained a substitute 
representative, then the first lawyer's fees would be based 
on and fairly reflect that first lawyer's contributions to 
the case.  Scates, 282 F.3d at 1365.  The Federal Circuit 
noted that the history of the statutory provisions governing 
the payment of attorneys fees supported the conclusion that 
an attorney discharged during the case is entitled only to a 
fee reflecting his contribution to the litigation.  Scates, 
282 F.3d at 1366.

MRL argues that Scates is not controlling in this case for 
policy reasons, and because in his view, the above holdings 
in Scates are mere dicta.  The Board points out, however, 
that in Lippman v. Nicholson, 21 Vet. App. 184 (2007), the 
Court adopted the purported dictum in Scates as holding, and 
specifically determined that when an attorney representation 
contract is terminated but the attorney claims entitlement to 
a portion of the past-due benefits awarded, the RO should 
determine eligibility to collect the fee, and then the Board 
may review the fee for reasonableness using the factors set 
out in Scates and 38 C.F.R. § 20.609.  Lippman, 21 Vet. App. 
at 190.  As to the policy arguments, the Board is bound by 
the opinions of the Federal Circuit and the Court.  MRL is 
free to raise his policy arguments in those forums.

In short, MRL's assertion that all that was required to 
entitle him to the full 20 percent of past-due benefits for 
the Veteran was the March 2001 remand is without merit.  
Rather, because the veteran terminated MRL's representation, 
the Board must determine the reasonableness of any past-due 
benefits using the factors set forth in Scates and 38 C.F.R. 
§ 20.609.

As already noted, Scates held that a discharged attorney is 
only entitled to a fee reflecting his contribution to the 
litigation.  The Federal Circuit provided a non-exhaustive 
list of factors which might or might not be relevant in 
addressing the referenced contribution, including the reason 
for the veteran's termination of the representation; the 
basis for calculation of the 20 percent of past-due benefits 
(i.e. should it be calculated by days spent on the case by 
the former attorney, the number of hours spent on the case as 
compared to hours spent by other representatives involved in 
the case, etc.), whether the attorney can recover under 
quantum meruit, and whether any other representative is also 
seeking legal fees.

The Board first notes that Scates considered, but did not 
ultimately decide, whether state or Federal law controls in 
addressing fee agreements.  In Lippman, the Court 
specifically held that Federal law, and not state law, 
governs whether an attorney discharged by a veteran was 
entitled to an attorney fee that reflected his contributions 
to the veteran's recovery of past-due benefits, and how that 
fee might be determined.  Lippman, 21 Vet. App. at 189-90.

Turning first to the reason for the veteran's termination of 
MRL's representation, both the veteran and his spouse have 
indicated that MRL at some point refused to communicate 
further with them concerning the veteran's appeal, and at one 
point used a racial epithet several times in his conversation 
with the Veteran.  The veteran also contends that MRL acted 
against his wishes in opposing the March 2001 remand.  MRL 
contends that he communicated regularly with the veteran and 
continued to work diligently on the veteran's behalf, but 
that the veteran would inundate his office with calls.  He 
does not deny using a racial epithet toward the veteran.  The 
Board finds from the above that the veteran had good cause to 
terminate MRL's representation, in that his termination of 
such representation was not strategic in any manner.  The 
Board does not mean to imply any wrongdoing on the part of 
MRL, but rather only finds that there is a sufficient basis 
on which to conclude that the Veteran's termination of 
representation did not have the ulterior motive of unfairly 
depriving MRL of attorney fees.

Turning next to the complexity of the case and the level of 
skill and competence required of the representative in 
providing services, the Board finds that the veteran's 
psychiatric disability claim was of moderate complexity, and 
required a relatively high level of skill and competence for 
a representative.  The veteran's case involved a claim for 
psychiatric disability based at least in part on an 
allegation of rape.  Such cases typically require a search 
and review of service records to locate circumstantial 
indicia or markers of the rape, and require skillful argument 
to persuade the adjudicating authority of the evidentiary 
import of what might otherwise be seen as an unrelated entry 
in such records.  The Board is of the opinion that MRL 
possessed the level of skill and competence required.

Turning next to the extent and type of services MRL 
performed, the Board first points out that, the RO's earlier 
statement to the contrary notwithstanding, MRL did not play a 
significant role in securing the March 2001 remand for the 
veteran.  To the contrary, he opposed the Secretary's motion 
for such a remand, and the Court ultimately remanded the case 
solely on the basis of the passage of the VCAA.  Although it 
is possible MRL would have agreed that the passage of the 
VCAA warranted a remand of the case, it is notable that he 
has never identified the other bases for the remand he relied 
on to justify his opposition to the Secretary's motion.  He 
eventually explained that he opposed the motion for two 
reasons, namely to afford the veteran the procedural 
protections that flow from Stegall v. West, 11 Vet. App. 268 
(1998) (mandating that the Board ensure VA's adherence to 
instructions contained in remands from the Court or the 
Board), and to garner Equal Access to Justice Act (EAJA) fees 
against which he could have offset the receipt of any past-
due benefits.  In any event, the Court's remand was clearly 
predicated on the Secretary's motion, over MRL's opposition.  
There is no indication that MRL ever filed legal argument 
with the Court while serving as the veteran's representative.  
Rather, it appears that the sum total of his services prior 
to the March 2001 remand consisted of filing one document 
opposing the Secretary's remand on the basis of an allegation 
that the Secretary was attempting to prevent him from 
collecting EAJA fees.

Following the March 2001 remand, the record reflects that MRL 
submitted a successful motion to advance the veteran's case 
on the Board's docket.  The Board notes that although the 
Veteran contends that the advancement of his case on the 
Board's docket was more a result of the efforts of his 
Congressman, the record clearly shows that it was MRL who 
filed the motion, and that MRL's motion was granted.  MRL 
also submitted a legal memorandum to the Board, in which he 
argued against further development of the claim, and a legal 
memorandum to the RO (after the Board determined that remand 
was in fact warranted) in which he again argued against 
further development of the claim.  In both memoranda MRL 
urged that Patton and YR cases were dispositive to the 
veteran's claim, arguing in essence that those cases required 
VA to accept the March 2000, April 2000 and January 2001 
opinions of the treating psychiatrist and psychologist as 
corroboration of the claimed in-service stressor of a rape, 
despite the vagueness of those opinions as to precisely what 
in the records supported their opinions.  In neither 
memorandum did he cite to even a single entry or finding in 
the veteran's service treatment or personnel records.  The 
Board notes that the March 2000 and April 2000 opinions were 
already on file prior to MRL's representation of the Veteran 
(and in fact had been presented by his former 
representative), and that it was the Veteran who secured the 
January 2001 opinion.  The Board moreover points out that 
although MRL's citation to Patton and YR was a contribution 
to the Veteran's case, the propositions those cases stand for 
were already raised by former representatives and considered 
by VA.  The former VSO specifically argued that the service 
records contained secondary indicia of the claimed rape, 
pointed out the M-21 provisions on which the Patton case in 
particular relied, and suggested the value of a medical 
opinion interpreting the service records.  The 1999 Board 
remand also referenced the pertinent M21-1 provisions.

The record does show that MRL may have contacted the RO 
frequently (the actual reports of contacts do not suggest 
frequent contact), apparently to continually urge his 
interpretation concerning the dispositive nature of the 
Patton and YR cases.  Again, however, he neither identified 
nor requested additional development, despite being informed 
by the RO that the cases and medical opinions on which he was 
relying were not persuasive.  All development in this case 
since July 2000 was undertaken at the behest of the Board or 
the Veteran, or on the RO's own initiative, over the 
reluctance of MRL.

As to the amount of time MRL spent on the veteran's case, he 
has never provided VA with such an estimate.  The Board notes 
that the two legal memoranda he submitted (which were 
similar) totaled less than 4 pages in length, and neither 
demonstrated any knowledge of the evidence in the veteran's 
file, other than the March 2000, April 2000 and January 2001 
medical statements.  His opposing motion before the Court was 
2 pages in length.  The record does show that he may have 
called the RO on an almost daily basis.  From the above, it 
is not possible to determine the amount of time MRL spent on 
the veteran's case, but given the relative brevity of the 
legal memoranda and lack of any mention of the evidence in 
the Veteran's claim outside of three medical opinions, and 
the repeated emphasis by MRL that no further development was 
required in the case, it appears MRL invested very little 
time on the veteran's case while serving as the veteran's 
representative.  He certainly has not been forthcoming with 
any records to demonstrate otherwise, and in fact has relied 
on what he believes is a presumption established in Vernon 
that he is entitled to 20 percent of past-due benefits 
despite the amount of time he spent on the case.  Neither 
Scates nor Lippman recognize any such presumption.

Turning to the results MRL achieved in the veteran's case, as 
already discussed, the Court's March 2001 remand of the case 
was accomplished over his objections.  Once the case was 
returned to VA, MRL consistently insisted that no further 
development was needed, arguing instead that the Patton and 
YR cases compelled VA to accept the March 2000, April 2000 
and January 2001 statements as corroborating the veteran's 
claimed rape stressor.  As already discussed, although the 
citation to Patton and YR were a new contribution to the 
case, the propositions for which they stood had already been 
raised by former representatives and by VA.  Moreover, the 
record clearly shows that the RO rejected MRL's argument, and 
explained to him that corroboration of the in-service rape 
was still required.  The Board notes in this regard that the 
referenced medical opinions made vague reference to reviewing 
certain service records, but did not identify what records 
were believed to support the conclusion that the rape 
occurred.  It was months after MRL's representation was 
terminated when service connection for psychiatric disability 
was granted.  The rating action makes clear that the primary 
piece of evidence responsible for the grant was the statement 
by the former commanding officer which the RO determined was 
corroborative of the Veteran's claimed service experiences; 
that statement was obtained on the RO's initiative after the 
Veteran provided the name of the commander.  The other piece 
of evidence which factored heavily into the RO's 
determination to grant was the report of the August 2001 VA 
examination, which included referenced to specific entries in 
the service records the examiners believed supported the 
Veteran's account of a stressful event in service.  That 
examination was obtained pursuant to the Board's June 2001 
remand; MRL did not believe another examination was 
warranted.

In short, a reasonable review of the record shows that the 
only results achieved by MRL in the Veteran's case was to 
obtain expedited consideration of the Veteran's claim by the 
Board, and to advise VA of the Patton and YR cases (cases 
which ultimately did not form any part of the basis for the 
October 2001 grant of benefits).
 
MRL points out that JEH, the veteran's former attorney, is 
not seeking any legal fees based on the October 2001 grant of 
benefits for psychiatric disability.  He notes that in 
Scates, the Federal Circuit suggested that it could be a 
consideration if another representative were not also seeking 
attorneys fees.  The Board points out, however, that JEH did 
initially seek such benefits.  Moreover, the Veteran in this 
case, who has as much an interest in the disposition of the 
withheld benefits in this case as JEH and MRL, clearly 
believes that MRL is not entitled to any past-due benefits.  
In the Board's opinion, the fact that JEH ultimately decided 
not to pursue attorneys fees is not a substantial factor in 
this case.

As to the level of review to which the claim was taken, the 
Board points out that MRL did not represent the Veteran until 
after the Veteran had appealed the April 2000 Board decision 
to the Court.  Thereafter, MRL represented the Veteran from 
March 2001 to June 2001 before the Board, and then from June 
2001 to July 2001 before the RO before the Veteran terminated 
his representation.  Consequently, MRL represented the 
Veteran through an increasingly less complex system of 
review, rather than the more complex and time consuming 
structure of appealing upwards through successive 
adjudicative bodies.

With respect to rates charged by other representatives for 
similar services, the Board points out that in the absence of 
any records by MRL accounting for all of his actions while 
representing the Veteran in the psychiatric disability claim, 
such a comparison is not feasible.

After reviewing the above, the Board has considered the 
question of the basis for calculating MRL's attorneys fees in 
a manner which fairly reflects his contribution to the 
Veteran's case.  The RO determined the proper amount by 
dividing the number of months spent by MRL on the Veteran's 
case (12) by the number of months involved in the appeal 
(108), and then multiplying that factor by the amount of 
attorneys fees being withheld.  MRL argues that the RO's 
calculation is unfair because it would penalize an attorney 
who arrives late in the process, but who brings the case to a 
resolution in short order.  In his case in particular, he 
argues that such a calculation penalizes him for successfully 
filing a motion to advance the case on the docket.  He also 
contends that the RO's measure does not account for the 
complexity of the case.  He argues instead that his 
contributions to the case should determine his fees, and 
contends that the standard used in Rodriquez should be 
employed in determining this contribution because it is not 
possible to control how a tribunal will ultimately rule.

The Board first notes that the standard MRL contends was 
announced in Rodriquez (whether a reasonable attorney 
experienced and knowledgeable in the field of VA law would 
have performed in the same or similar manner under the 
present circumstances) is not found in that case.  Rodriquez 
dealt with the matter of contingency fee agreements in the 
context of Social Security Administration disability claims, 
and did not even address the situation involved when a 
claimant dismisses his attorney.  It is unclear where, if 
anywhere, MRL obtained his proposed standard.  The Board 
finds, in any event, that it is not a reasonable standard to 
employ under the facts of this case.

After careful consideration of each of the factors discussed 
in Scates and in 38 C.F.R. § 20.609, the Board finds that the 
RO's method of calculating MRL's attorneys fees, while not 
ideal, is the most reasonable alternative under the facts of 
this particular case.  The Board first points out that the 
Federal Circuit, in Scates itself, suggested that determining 
the attorneys fees based on the proportion of time the 
attorney was involved in the appeal is an acceptable means of 
measuring attorneys fees.  As to MRL's argument that this 
means of measurement penalizes him for expediting the case, 
the Board points out that prior to termination of 
representation by the Veteran, he stood to gain from the 
quicker resolution of the claim afforded by his filing of a 
motion to advance the case on the docket.  Moreover, the 
record shows that he persistently requested resolution of the 
claim immediately, with no further development.  The Board is 
not persuaded that he is being penalized by what really is 
just the materialization of a risk involved when using a 
contingency fee agreement, namely that his client will 
terminate his services.

As to his claimed contributions to the Veteran's claim, the 
Board has discussed the complexity of the case, the level of 
skill and competence required of the claim, the apparent time 
MRL spent on the case, and what specific contributions he 
provided.  Although the Veteran's claim was relatively 
complex and required skillful advocacy, MRL's actual 
contributions were, in the Board's opinion, marginal.  His 
legal arguments had been presented in substantially similar 
form to VA before he began representing the Veteran, and his 
arguments to VA lacked any reference to evidence in the file 
other than the 3 medical opinions that themselves lacked 
sufficient consideration of the service evidence.  In the 
Board's opinion, and in the absence of any information from 
MRL showing more substantial involvement in the claim than is 
apparent from the record, MRL is not entitled to more than 
the $4502.17 calculated under the method of proportionate 
time spent in the life of the appeal.

In sum, and after reviewing the evidence and argument on file 
in the context of the factors set forth in Scates and 
38 C.F.R. § 20.609, the Board finds that the most appropriate 
means to fairly measure MRL's contribution to the Veteran's 
case for the purpose of establishing the amount of attorneys 
fees is to determine the fees from the proportionate time he 
spent on the appeal in the context of the life of the appeal 
from October 1992 to October 2001.  As found by the RO, this 
results in calculated attorneys fees in the amount of 
$4,502.17.  The Board finds that MRL is not entitled to a 
higher calculated amount under any other reasonable means of 
measuring his contribution to the Veteran's case.


ORDER

Payment of attorney fees for past-due benefits in the amount 
of $4,502.17, is granted, subject to any amount of such 
attorneys fees already paid. 




____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


